DETAILED ACTION
Claim Status 
Applicant's election with traverse of Group I (composition) claims 1-10 and 14-15 and the species of: honokiol, magnolol for the biphenols, ethanol for the monohydric alcohol, nonionic surfactant, gel as the base and leave on product form in the reply filed on 08/18/2021 is acknowledged.  
The traversal is on the ground(s) that there is a technical relationship between a composition and method of use and the claims have been deemed novel and inventive in the international stage. With regards to the species the Applicants argue that there is a reasonable number of species for examination and under Rule 13.1 are entitled to claim a reasonable number of species. 
This is not found persuasive because based on the prior art to Jai, (WO2014/131191 -see IDS filed 07/17/2020), the common technical feature of the instant claims lacks novelty over the prior art. Since the common technical feature is taught by the prior art, the common technical feature does not rise to the level of a special technical feature. Thus, the groups lack unity of invention a posteriori and restriction between them is proper. Accordingly, any subsequent patentably distinct invention lacks unity with the first group, see 37 CFR § 1.476 (d). Examiner notes that while the claims may have been indicated as allowable in the national stage, in the instant case, the teachings of Jai renders obvious the claimed invention as discussed below. Per PCT Rule 13.1, the international application shall relate to a group of inventions so linked as to form a single general inventive concept or a “unity of invention” (see MPEP 1850).  Per PCT Rule 13.2, “unity of invention” is fulfilled by 
	Examiner respectfully submits that the rinse off and leave on product are rejoined. The presently withdrawn method claims will be considered for rejoinder upon indication of allowable subject matter, should they require all the limitations of an indicated allowable product claim. 
Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/18/2021.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-10 and 14-15 are under current examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 

Information Disclosure Statements
Information Disclosure Statement (IDS) filed on 07/17/2020, 01/05/2021 and 05/03/2021 has been considered by the Examiner. A signed copy of the IDS is included with the present Office Action. 

Claim Rejections - 35 USC § 112 (indefinite)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 2-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "wherein the biphenol is" in line 2.  There is insufficient antecedent basis for this limitation in the claim because claim 1 recites “at least one biphenol. Thus, it is unclear if the recitation of “the biphenol is” refers to the one, more than one or all of the biphenols of claim 1. It is suggested that Applicants can amend claim 2 to recite wherein the at least one biphenol is. 
Claim 3 recites the limitation "wherein the biphenol is" in line 2.  There is insufficient antecedent basis for this limitation in the claim because claim 1 from which claim 2 also depends recites “at least one biphenol. Thus, it is unclear if the recitation of “the biphenol is” refers to the one, more than one or all of the biphenols of claim 1. It is 
Claim 5 recites the composition of clam 4 wherein the biphenol selected is honokiol. However, the recitation of the biphenols in claim 1 refers to “at least one biphenol” and thus the recitation of “the biphenol” in claim 5 lacks antecedent basis as it is unclear if the claim refers back to the one, more than one or all of the biphenols of claim 1. It is suggested that Applicants amend claim 5 to recite wherein the at least one biphenol is honokiol. 

Claim Rejections - 35 USC § 112 (failure to further limit)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 14 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 14 depends from claim 1 and recites that the composition provides for an antimicrobial benefit, however this does not further limit the composition of claim 1 because claim 1 is already to an antimicrobial composition and hence provides an antimicrobial benefit. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
         35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 and 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. Claim 1 is to an antimicrobial composition comprising; a. from 0.001 to 10% by weight at least one biphenol; and b. from 50 to 80% by weight monohydric non-phenolic alcohol.
In accordance with the 2019 Revised Patent Subject Mater Eligibility Guidance (aka 2019 PEG), the following revised flowchart found in MPEP §2106(III), is used when considering whether or not a claimed invention recites eligible subject matter:

    PNG
    media_image1.png
    595
    510
    media_image1.png
    Greyscale


Step 2 has now been broken out into a two-prong analysis:


    PNG
    media_image2.png
    524
    532
    media_image2.png
    Greyscale

Step 2A first asks whether or not the claimed invention is directed to a judicial exception such as a natural phenomenon (e.g., product of nature). Here, the answer is yes, since the only compositional requirement set forth in the composition are natural ingredients. 
The second leg of the analysis evaluates whether the claim recites additional elements that integrate the established judicial exception into a practical application of no.  There is not a practical application of the law of nature and all of the claims require a mixture of naturally occurring ingredients. 
Lastly, step 2B asks if the claim recites additional elements that amount to “significantly more” than the judicial exception.  Asked another way, do the claims recite anything additional demonstrating that the recited composition provides an inventive concept?  Here, again, the answer is no because the claims simply do not recite anything else, compositionally or structurally, which provides an inventive concept that departs from a natural product. Reciting the intended use of a natural product (i.e., for use in improved hand hygiene or antimicrobial compositions) does not amount to significantly more than the judicial exception. The ingredients in the composition are all naturally occurring products (ethanol, magnolol and honokiol with surfactants). The mere fact these biphenols are extracts does not alter the chemical property from the natural product. 
As such, the claims fail to recite subject matter that is patent eligible, and thus the claims do not amount to significantly more than the judicial exception. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (WO2014/131191 -see IDS filed 07/17/2020). 
Claim 1 is to an antimicrobial composition comprising; a. from 0.001 to 10% by weight at least one biphenol; and b. from 50 to 80% by weight monohydric non-phenolic alcohol.  
	Lai et al. teach antimicrobial compositions (therefore imparting antimicrobial benefit) comprising about 0.004-1.25% of honokiol and magnolol, see abstract and page 7. The composition contains a carrier from 50-99.9% organic solvents including 
With regards to the monohydric non-phenolic alcohol (ethanol) and the biphenol (mixture of honokiol and magnolol), Lia teaches overlapping ranges and MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” 
The recitation that the composition provides for improved hand hygiene, is interpreted as an intended use of the claimed composition and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Here, the composition is antimicrobial thus is capable of improved hand hygiene. 
The prior art discloses the individual elements of applicant's claimed combination but does not appear to disclose their combination in an anticipatory fashion given the ethanol carrier is selected from various aqueous and organic solvents. Nevertheless, it would have been obvious to have made this combination because Lai expressly 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since this combination is merely a predictable used of prior art elements according to their established functions – see fifth page of the decision).   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 14-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8,16 and 19-21  of copending Application No. 16/323,630 reference application) in view of Lai et al. (WO2014/131191 -see IDS filed 07/17/2020). 

The difference between the instant claims and that of Application ‘630 is the presence of from 50-80% of monohydric non-phenolic alcohol, a surfactant from 1-80% by weight, and a gel base. 
However, Lai et al. teach compositions comprising about 0.004-1.25% of honokiol and magnolol, see abstract and page 7. The composition contains a carrier from 50-99.9% organic solvents including ethanol, see pages 9-10. The composition comprises non-ionic surfactants, see claims 1 and 6. The honokiol and magnolol are taught to be antimicrobial actives, see claims 1 and 6. The composition can take the form of a leave on product, or a rinse product, see claims 20-21. As evidenced by the examples the surfactants present in the composition can be present at about 20% by weight. The composition can be formulated as a gel product, see page 13.
It would have been prima facie obvious to provide from 50-99.9% ethanol with application ‘630 as a carrier for the antimicrobial product and to formulate the composition with non-ionic surfactants present in at leat 20% by weight with a gel carrier as suggested by Lai as Lai teaches that honokiol and magnolol antimicrobial compositions can be formulated as gels with alcohol carriers. There would have been a reasonable expectation of success in doing so as both Lai and Application ‘630 are to antimicrobial compositions having honokiol and magnolol. 
This is a provisional nonstatutory double patenting rejection because the 

Claims 1-10 and 14-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 13-14  of copending Application No. 16/954,565 reference application) in view of Lai et al. (WO2014/131191 -see IDS filed 07/17/2020). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and that of Application ‘565 encompass antimicrobial compositions having at least a biphenol present including honokiol, and from 1-80% surfactant for leave on or rinse off products. 
The difference between the instant claims and that of Application ‘565 is the presence of from 50-80% of monohydric non-phenolic alcohol ethanol, the amount of the biphenol (honokiol and magnolol) and presence of a gel base.
However, Lai et al. teach compositions comprising about 0.004-1.25% of honokiol and magnolol, see abstract and page 7. The composition contains a carrier from 50-99.9% organic solvents including ethanol, see pages 9-10. The composition comprises non-ionic surfactants, see claims 1 and 6. The honokiol and magnolol are taught to be antimicrobial actives, see claims 1 and 6. The composition can take the form of a leave on product, or a rinse product, see claims 20-21. As evidenced by the examples the surfactants present in the composition can be present at about 20% by weight. The composition can be formulated as a gel product, see page 13.
It would have been prima facie obvious to provide from 50-99.9% ethanol with application ‘565 as a carrier for the antimicrobial product and to formulate the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Claims 1-10 and 14-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, and 5-8 of copending Application No. 16/765,885 reference application) in view of Lai et al. (WO2014/131191 -see IDS filed 07/17/2020). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and that of Application ‘885 encompass antimicrobial compositions having at least a biphenol present including honokiol and magnolol present from 0.1-10% by weight, 
The difference between the instant claims and that of Application ‘885 is the presence of from 50-80% of monohydric non-phenolic alcohol (ethanol), a surfactant from 1-80% by weight, and a gel base. 
However, Lai et al. teach compositions comprising about 0.004-1.25% of honokiol and magnolol, see abstract and page 7. The composition contains a carrier from 50-99.9% organic solvents including ethanol, see pages 9-10. The composition comprises non-ionic surfactants, see claims 1 and 6. The honokiol and magnolol are 
It would have been prima facie obvious to provide from 50-99.9% ethanol with application ‘885 as a carrier for the antimicrobial product and to formulate the composition with non-ionic surfactants present in at least 20% by weight with a gel carrier as suggested by Lai as Lai teaches that honokiol and magnolol antimicrobial compositions can be formulated as gels with alcohol carriers and surfactants. There would have been a reasonable expectation of success in doing so as both Lai and Application ‘885 are to antimicrobial compositors having honokiol and magnolol. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Currently, no claims are allowed and claims 1-10 and 14-15 are rejected. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH ALAWADI/Primary Examiner, Art Unit 1619